The opinion of the Court was drawn up by
Tenney, C. J.
The plaintiff was arrested and imprisoned, on account of the omission to pay a tax assessed upon him in the town of Hartland, for the municipal year 1853 ; and the action is against the assessors, upon the ground that he was not an inhabitant of Hartland on May 1, 1853.
There was no controversy, that the plaintiff lived with his father, in the town of Hartland, till he was seventeen years of age. Having bought his time, he left his father’s house, and lived in several different towns, and was at Hart-land very little afterwards, excepting that he was there at one time for about three months, attending school and living at his father’s. He went to California, in the year 1850, and, while there, he and several others owned a house, in which they lived, and carried on mining operations. In March,or April, in the year 1853, he left California and came to Hartland, where he arrived on April 28, 1853. He staid there from three to five days, after which he went to Canaan; and, on the seventh day of May, 1853, he bought in Canaan a farm, stock, farming tools, and furniture, and afterwards took up his permanent abode in that town:
By the agreement of the parties, the only question was, whether the plaintiff was a subject of taxation in the town of Hartland, on May 1, 1853. Evidence was introduced, on which the plaintiff relied, that he had been an inhabitant of California, and that it continued to be his residence till he *369took up liis permanent home in Canaan. And, from evidence in the case, the defendant contended that he had abandoned California, and left there, with no intention to return.
The jury were instructed as follows : — First, if the plaintiff ever had a home established in the town of Hartland, and if he was in California, or other places, for a specific purpose, intending to return to Hartland, when that purpose should be accomplished, without making either of such places his home for an indefinite period of time, his former residence would not be lost. Otherwise, if he took up his abode in California, or other places, without any present intention to remove therefrom. Second, if he had acquired a home in California, and when he left there to come to Hart-land, he departed with the deliberate intention of not returning there, but to abandon it, and he came to Hartland, as to his former established home, and was there on May 1, 1853, having no intention to go. to reside in any other particular place as a home, he was subject to taxation in Hart-land. If he had acquired a home in California, as before stated, and he left there with the intention of returning, and not to abandon it as a home, and such intention was retained by him on May 1, 1853, he was not a subject of taxation in Hartland, on that day.
Under these instructions, the jury must have found that the plaintiff had not lost his original residence in Hartland; or, that having acquired a legal residence in California, he had abandoned it, and intended not to return thereto as a home, and did come to Hartland, as to his former established home, and was there on May 1, 1853, with no intention to make any other particular place his home.
All personal property, whether within or without the State, with certain exceptions, immaterial in this case, as the law was in 1853, were required to be assessed, in the town where the owner was an inhabitant on the first day of May, -in each year. Statute of 1845, c. 159, § 9.
The word " inhabitant ” may- be construed to moan a resident in any place. R. S. of 1841, c. 1, § 3, clause 7. No *370reason is perceived for giving a different meaning to the word "resident,” when considering a case like the present, from its definition under the statutes, touching the settlement of paupers. The definition of the term "inhabitant,” in the statute, is similar to the meaning given in the statute of Mass., of 1836, c. 2, § 6, clause 7, which has had a construction given to it in Boston v. Thorndike, 1 Met., 242. The first branch of the instructions is fully sustained by this case, in which it is said, in the opinion of the Court, — "It is a maxim that every man must have a domicil somewhere,. and, also, that he can have but one.” "If the plaintiff went abroad, not for the purpose of travelling, or for any other particular object, intending to return when that object was accomplished, but with the intention of remaining abroad for an indefinite length of time, or with the intention of not returning to Boston to live, in the event of his return to the United States, then he ceased to be an inhabitant of Boston.” The second branch of the instructions is supported by ‘the same case, and also the case of Warren v. Thomaston, 43 Maine, 406, in which it is said by the Court, — "To establish a residence within the meaning of the statute, there must be a personal presence, without any present intention to depart, and to break up a residence when once established, there must be a departure with the intention to abandon.”
Objections to the ruling of the presiding Judge, at the trial, are relied upon in behalf of the plaintiff, that all declarations of the plaintiff, unless accompanied by some act of starting, or preparation to start, were inadmissible, in connection with his departure from California, in March or April, 1853 ; at which time he left "there to return to the States, or home, as he expressed it at several times; witnesses testified, that he stated so, many times, up to the day of his departure, and one witness testified that, at the time of his departure, the plaintiff told him he was going to the States to recruit his health, and to return in the fall following.” It does not appear that the testimony just quoted *371was objected to or excluded. The ruling referred to, must have been the statement of a general principle, without any application to evidence then offered or given, and could not have been to the plaintiff’s prejudice. The plaintiff’s counsel contend that the principle stated is erroneous and inconsistent with adjudged cases, which are cited from Massachusetts. The ruling is not inconsistent with those cases, but the doctrine is in no respect impugned, that the declaration of a party, unaccompanied with any act, in his own favor, is inadmissible. Certain things done by the party, which things were admissible, were allowed to have character and explanation by what was said or written, as part of the res gestae.
The general instructions to the jury embraced every thing contained in the instructions requested, so far as the plaintiff was entitled thereto. Exceptions overruled.

Judgment on the verdict.

Rice, May, Goodenow and Davis, JJ., concurred.